Citation Nr: 0121878	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  97-29 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Whether or not the character of the appellant's discharge is 
a bar to VA benefits, and if so, whether the appellant was 
insane at the time of the offenses that caused his discharge.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had active service from May 1968 to August 1970 
that was terminated by an undesirable discharge.  In June 
1977, the appellant's discharge was upgraded under a 
Department of Defense Discharge Review Program (Special) to 
under honorable conditions.

An unappealed May 1979 administrative decision by the RO 
found that the appellant's discharge was a bar to VA 
benefits.  A June 1996 RO rating decision determined that 
there was no evidence to determine the appellant was insane 
at the time of his offenses that caused his discharge from 
service, and he appealed.  A January 2000 Board decision 
determined that the character of the appellant's discharge 
from service was a bar to VA benefits.

The appellant then appealed the January 2000 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court).  In a March 2001 
order, the Court granted a January unopposed motion from the 
counsel for VA to vacate and remand the January 2000 Board 
decision for compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and codified as amended at 5102, 
5103, 5106 and 5107) (West Supp. 2001).  In the March 2001 
Court order, it was noted that the appellant was asserting 
the Board improperly failed to apply the Americans with 
Disability Act of 1990.  The case was thereafter returned to 
the Board.

In a July 2001 letter, the Board asked the appellant whether 
he wanted to submit additional argument or evidence.  In July 
2001, additional arguments were received from the appellant 
and his representative.


REMAND

Copies of the January 2001 Court motion from the counsel for 
VA, the March 2001 Court order, and the arguments of the 
appellant and his representative have been placed in the 
appellant's claims folder.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional evidentiary development is required, as detailed 
below.

The VCAA, Pub. L. No. 106-475, redefined VA's duty to assist 
a claimant in the development of a claim.  In this case, 
there is additional VA duty to assist the appellant in the 
development of his claim for veteran status.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should advise the appellant of 
the evidence needed to successfully prove 
his claim for veteran status, such as 
medical evidence showing that he was 
insane at the time of his military 
offenses.  The RO should assist him in 
obtaining any relevant evidence.

2.  The record shows that one of the 
appellant's periods of AWOL, August 29 to 
September 4, 1969, was from St. Alban's 
Naval Hospital.  The RO should request 
any remaining service medical records 
from NPRC, as well as any hospital 
CLINICAL records pertaining to the 
appellant's hospitalization at St. 
Alban's.

3.  The RO should request the Social 
Security Administration to provide any 
medical documentation pertaining to the 
appellant's claim for Social Security 
benefits.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (West Supp. 2001) are 
fully complied with and satisfied.  

5.  If additional evidence is received, 
the RO should review the appellant's 
claim.  If action remains adverse to him, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



